Order unanimously affirmed without costs. Memorandum: Family Court properly granted continued custody of respondents’ daughter to petitioners. Extraordinary circumstances, including the history of parental unfitness and neglect of the child by respondents (see, Matter of Reed v Crim, 202 AD2d 1018, 1019; Matter of Hansen v Post, 167 AD2d 702, 704, lv denied 77 NY2d 807) and their lack of the parenting skills required to care for the child appropriately (see, Matter of Reed v Crim, supra, at 1019; cf., People ex rel. Anderson v Mott, 199 AD2d 961, 962), justify the award of custody based upon the child’s best interests (see, Matter of Bennett v Jeffreys, 40 NY2d 543, 548). Further, both the Law Guardian and the Probation Department expressed serious doubts about respondents’ ability to care for the child and recommended that custody remain with petitioners (see, Matter of Reed v Crim, supra; Matter of Zamoiski v Centeno, 166 AD2d 781, 782, lv denied 77 NY2d 803).
The record also supports the court’s determination that compelling reasons justify termination of respondents’ visitation with the child (see, Matter of Adam H., 195 AD2d 1074; cf., Gowan v Menga, 178 AD2d 1021, 1022). There was substantial proof that visitation would be detrimental to the child’s welfare (see, Matter of Adam H., supra; cf., Vasile v Vasile, 116 AD2d 1021). (Appeal from Order of Wayne County Family Court, Strobridge, J.—Custody.) Present—Denman, P. J., Green, Fallon, Doerr and Balio, JJ.